                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF UTAH

MINDY HUNTSMAN fka
MINDY DUNIGAN,                                    MEMORANDUM DECISION &
                                                  DISMISSAL ORDER
                     Plaintiff,

v.
                                                  Case No. 2:16-CV-824-DB
STEPHEN GARRETT THAYER,
                                                  District Judge Dee Benson
                     Defendant.


                                      BACKGROUND

• July 26, 2016      With counsel’s help, Plaintiff filed prisoner civil-rights complaint,
                     asserting federal civil rights violated in 2013. (Doc. No. 3.)

• September 2, 2016 Summonses issued for Defendants Thayer, Pulsipher, and Washington
                    County. (Doc. Nos. 4-6.)

• April 10, 2017     Defendants Pulsipher and Washington County filed answer. (Doc. No. 7.)

• June 7, 2017       Filing of attorney-planning-meeting report. (Doc. No. 12.)

• June 13, 2017      Scheduling order entered. (Doc. No. 13.)

• April 24, 2018     Order entered: “Plaintiff has thirty days to SHOW CAUSE why the
                     complaint should not be dismissed for failure to prosecute.” (Doc. No. 16.)

• May 24, 2018       Plaintiff’s response to Order to Show Cause filed. (Doc. No. 19.)

• July 3, 2018       Defendants Pulsipher and Washington County’s Motion for Summary
                     Judgment (MSJ) filed. (Doc. No. 22.)

• September 17, 2018 Plaintiff’s memorandum indicating lack of opposition to MSJ filed. (Doc.
                     No. 28.)

• March 6, 2019      Order entered granting MSJ and requiring Plaintiff to show cause within
                     thirty days why case should not be dismissed for failure to timely serve
                     sole remaining defendant Thayer. (Doc. No. 29.)
         The Court has not heard from Plaintiff since September 17, 2018 (over seven months

ago).

                                             ANALYSIS

         Federal Rule of Civil Procedure 41(b) allows involuntary dismissal of an action “[i]f the

plaintiff fails to prosecute or to comply with . . . a court order.” Fed. R. Civ. P. 41(b). The Court

may dismiss actions sua sponte for failure to prosecute. Olsen v. Mapes, 333 F.3d 1199, 1204 n.3

(10th Cir. 2003) (stating, though Rule 41(b) requires defendant file motion to dismiss, Rule has

long been construed to let courts dismiss actions sua sponte when plaintiff fails to prosecute or

comply with orders); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630 (stating court has

inherent authority to clear “calendar[] of cases that have remained dormant because of the

inaction or dilatoriness of the parties seeking relief”); Bills v. United States, 857 F.2d 1404, 1405

(10th Cir. 1988) (recognizing dismissal for failure to prosecute as “standard” way to clear

“deadwood from the courts’ calendars” when prolonged and unexcused delay by plaintiff).

         Generally, “a district court may, without abusing its discretion, [dismiss a case without

prejudice] without attention to any particular procedures.” Nasious v. Two Unknown B.I.C.E.

Agents at Araphoe County Justice Ctr., 492 F.3d 1158, 1162 (10th Cir. 2007). But, a dismissal

without prejudice is effectively a dismissal with prejudice if the statute of limitations has expired

on the dismissed claims. Gocolay v. N.M. Fed. Sav. & Loan Ass’n, 968 F.2d 1017, 1021 (10th

Cir. 1992). Thus, the Court must determine if the statute of limitations has expired on Plaintiff’s

claims if he were to refile them after dismissal.

        “Utah’s four-year residual statute of limitations . . . governs suits brought under [§] 1983.”

Fratus v. Deland, 49 F.3d 673, 675 (10th Cir. 1995). And “[a]ctions under § 1983 normally


                                                                                                        2
accrue on the date of the [alleged] constitutional violation,” Garza v. Burnett, 672 F.3d 1217,

1219 (10th Cir. 2012), as § 1983 claims “accrue when the plaintiff knows or has reason to know

of the injury that is the basis of the action.” Workman v. Jordan, 32 F.3d 475, 482 (10th Cir.

1994). The Court notes that “[a] plaintiff need not know the full extent of his injuries before the

statute of limitations begins to run,” Industrial Constructors Corp. v. U.S. Bureau of

Reclamation, 15 F.3d 963, 969 (10th Cir. 1994); see also Romero v. Lander, 461 F. App’x 661,

669 (2012) (§ 1983 case), and “it is not necessary that a claimant know all of the evidence

ultimately relied on for the cause of action to accrue.” Baker v. Bd. of Regents of State of Kan.,

991 F.2d 628, 632 (10th Cir. 1993) (emphasis in original).

      Applying the four-year statute of limitations here, the Court concludes that Plaintiff’s

claims likely would be barred as untimely if refiled after dismissal. Plaintiff’s claims arise from

alleged events occurring in 2013. Aside from this pending lawsuit, the statute of limitations

would have expired in 2017. It is now April 2019. Thus, a dismissal here would operate as a

dismissal with prejudice.

       When the dismissal is effectively with prejudice, this Court applies the factors from

Ehrenhaus v. Reynolds, 965 F.2d 916 (10th Cir. 1992)--namely, “(1) the degree of actual

prejudice to [Defendant]”; (2) “the amount of interference with the judicial process”; (3) the

litigant’s culpability; (4) whether the court warned the noncomplying litigant that dismissal of

the action was a likely sanction; and (5) “the efficacy of lesser sanctions.” Id. at 921 (internal

quotation marks omitted). Dismissal with prejudice is proper only when these factors outweigh

the judicial system’s strong preference to decide cases on the merits. DeBardeleben v. Quinlan,

937 F.2d 502, 504 (10th Cir. 1991). The Ehrenhaus factors are not “a rigid test; rather, they



                                                                                                      3
represent criteria for the district court to consider [before] imposing dismissal as a sanction.”

Ehrenhaus, 965 F.2d at 921; see also Lee v. Max Int’l, LLC, 638 F.3d 1318, 1323 (10th Cir.

2011) (“The Ehrenhaus factors are simply a non-exclusive list of sometimes-helpful ‘criteria’ or

guide posts the district court may wish to ‘consider’ in the exercise of what must always be a

discretionary function.”); Chavez v. City of Albuquerque, 402 F.3d 1039, 1044 (10th Cir. 2005)

(describing Ehrenhaus factors as “not exhaustive, nor . . . equiponderant”); Archibeque v.

Atchison, Topeka & Santa Fe Ry. Co., 70 F.3d 1172, 1174 (10th Cir. 1995) (“[D]etermining the

correct sanction is a fact specific inquiry that the district court is in the best position to make.”).

        The Court now considers the factors as follows:

        Factor 1: Degree of actual prejudice to Defendant. Prejudice may be inferred from delay,

uncertainty, and rising attorney’s fees. Faircloth v. Hickenlooper, No. 18-1212, 2018 U.S. App.

LEXIS 36450, at *5 (10th Cir. Dec. 26, 2018) (unpublished); Jones v. Thompson, 996 F.2d 261,

264 (10th Cir. 1993); see also Auto-Owners Ins. Co. v. Summit Park Townhome Ass’n, 886 F.3d

852, 860 (10th Cir. 2018) (concluding substantial prejudice when plaintiff “sparked months of

litigation” and defendants “wasted eight months of litigation”); Riviera Drilling & Exploration

Co. v. Gunnison Energy Corp., 412 F. App’x 89, 93 (10th Cir. 2011) (unpublished) (approving

district court’s observation that “delay would ‘prolong for the defendants the substantial

uncertainty faced by all parties pending litigation’”) (citation omitted).

        Reviewing this case’s docket, the Court concludes that Plaintiff's neglect has not

necessarily prejudiced Defendant who apparently has never been served and thus has not had to

respond to the claims here.




                                                                                                          4
       Factor 2: Amount of interference with judicial process. In Jones, the Tenth Circuit

concluded that Plaintiff had significantly interfered with the judicial process when he failed to

answer a show-cause order or join a telephone conference. Jones, 996 F.2d at 265. Though Jones

later argued that the district court could have abated the suit and revisited the status in three to

six months, the court noted that abeyance would have delayed the proceedings for the other

parties and the court. Id. The court said, “In similar circumstances, we have held that a district

court could find interference with the judicial process when the plaintiff ‘repeatedly ignore[s]

court orders and thereby hinder[s] the court’s management of its docket and its efforts to avoid

unnecessary burdens on the court and the opposing party.’” Id. (citation omitted).

       Meanwhile, in Villecco, the Tenth Circuit determined that plaintiff greatly interfered

“with the judicial process by failing to provide the court with a current mailing address or an

address that he regularly checked; respond to discovery requests; appear at his deposition; list

any fact witnesses or otherwise comply with the court's Initial Pretrial Order, or respond to the

Defendants' Motion to Dismiss.” Villeco v. Vail Resorts, Inc., 707 F. App’x 531, 533 (10th Cir.

2017); see also Banks v. Katzenmeyer, 680 F. App’x 721, 724 (10th Cir. 2017) (unpublished)

(“[H]e did not (1) respond to the order to show cause or (2) notify the court of his change of

address as required by the local rules, even though his past actions show he was aware of the

requirement.”); Taylor v. Safeway, Inc., 116 F. App’x 976, 977 (10th Cir. 2004) (dismissing

under Ehrenhaus when “judicial process essentially ground to a halt when [Plaintiff] refused to

respond to either the defendant[s’ filings] or the district court’s orders”); Killen v. Reed &

Carnick, No. 95-4196, 1997 U.S. App. LEXIS 430, at *4 (10th Cir. Jan. 9, 1997) (unpublished)

(“Plaintiff’s willful failure to comply with the orders of the district court flouted the court’s



                                                                                                       5
authority and interfered with the judicial process.” (Internal quotation marks and citation

omitted.)). “[F]ailure to respond to court orders cannot be ignored.” Davis v. Miller, 571 F.3d

1058, 1062 (10th Cir. 2009).

        Likewise here, this Court determines that Plaintiff's failure to prosecute her case, and

specifically her failure to comply with court orders, necessarily interferes with effective

administration of justice. The issue here "is respect for the judicial process and the law." See

Cosby v. Meadors, 351 F.3d 1324, 1326-27 (10th Cir. 2003). Plaintiff's failure to put herself in a

position to comply with court orders disrespects the Court and the judicial process. Plaintiff's

neglect has caused the Court and staff to spend unnecessary time and effort. The Court's frequent

review of the docket and preparation of orders to move this case along have increased the

workload of the Court and take its attention away from other matters in which parties have met

their obligations and deserve prompt resolution of their issues. "This order is a perfect example,

demonstrating the substantial time and expense required to perform the legal research, analysis,

and writing to craft this document." Lynn v. Roberts, No. 01-cv-3422-MLB, 2006 U.S. Dist.

LEXIS 72562, at *7 (D. Kan. Oct. 4, 2006).

       This factor weighs toward dismissal. See Kalkhorst v. Medtronic, Inc., No. 18-cv-580-

KLM, 2018 U.S. Dist. LEXIS 215598, at *8-9 (D. Colo. Dec. 19, 2019); see also Estate of

Strong v. City of Northglen, No. 1:17-cv-1276-WJM-SKC, 2018 U.S. Dist. LEXIS 211095, at

*10 (D. Colo. Dec. 14, 2018) (report & recommendation) (“It is hard to fathom how failing to

respond to orders of the federal district court would not interfere with the judicial process.”

(Emphasis in original.)).




                                                                                                     6
       Factor 3: Litigant’s culpability. Proof of culpability may be drawn from Plaintiff’s failure

to ever serve Defendant and to respond to the Court’s Order to Show Cause. See Villecco, 707 F.

App’x at 534; see also Faircloth, 2018 U.S. App. 36450, at *6 (finding culpability when plaintiff

solely responsible for not updating address and responding to show-cause order); Stanko v.

Davis, 335 F. App’x 744, 747 (10th Cir. 2009) (unpublished) (“For at least seven months, Stanko

failed to follow this order. The district court ordered Stanko to show cause for this failure.

Stanko made no effort to explain his failure regarding those seven months.”); Theede v. U.S.

Dep’t of Labor, 172 F.3d 1262, 1265 (10th Cir. 1999) (stating plaintiff at fault for inability to

receive court filings based on failure to notify court of correct address).

       Earlier in this case, Plaintiff showed ability to file a complaint and respond to Court

orders. (Doc. Nos. 3, 12, 19, 24, 26, & 28.) Still, over seven months have passed since Plaintiff

filed her last document. (Doc. No. 28.) And Plaintiff has not responded to the Order to Show

Cause or notified the Court whether she has had a change of circumstance, though her past

actions indicate that she knew that she should. See Banks, 680 F. App’x at 724.

       This factor weighs in favor of dismissal.

       Factor 4: Whether Court warned noncomplying litigant that dismissal was likely sanction.

In Faircloth, the court twice warned plaintiff that failure to comply could result in dismissal.

Faircloth, 2018 U.S. App. 36450, at *7. On appeal, when plaintiff argued he did not get these

warnings, the Tenth Circuit stated, “But he could have received the warnings had he complied

with the local rule requiring him to update his address. Because he did not, the court's only

option was to mail documents to him at his last known address. These mailings constituted

effective service [under Fed. R. Civ. P. 5(b)(2)(C)].” Id; see also O’Neil v. Burton Grp., 559 F.



                                                                                                    7
App’x 719, 722 (10th Cir. 2014) (unpublished) (affirming dismissal with prejudice for failure to

appear especially after party was repeatedly warned of consequences).

        Here, the Court said on April 24, 2018 that “Plaintiff has thirty days to SHOW CAUSE

why the complaint should not be dismissed for failure to prosecute.” (Doc. No. 16.) And, on

March 6, 2019, the Court again warned that without a response within thirty days Plaintiff’s case

would “be dismissed for failure to timely serve Defendant Thayer.” (Doc. No. 29.) There can be

no mistaking the Court’s intentions.

        Factor 5: Efficacy of lesser sanctions. Also in Faircloth, the district court had decided

that no lesser sanction than dismissal could be effective when “[t]he court had been unable to

receive a response from Mr. Faircloth and had no way of learning where Mr. Faircloth was or

when he would disclose his new address.” Faircloth, 2018 U.S. App. 36450, at *7-8. Due to this

uncertainty, “the court reasonably concluded that dismissal was necessary.” Id.

        And in Villeco, dismissal was approved when, “given Villecco's failure to communicate,

to respond to any notices or the Motion to Dismiss, or to comply with any deadlines, the

[district] court found no lesser sanction than dismissal would be effective.” Villecco, 707 F.

App’x at 533. The Tenth Circuit said that “[a] lesser sanction would be ineffective because a stay

would not have a ‘real impact on [Plaintiff] in encouraging responsiveness.’” Id. at 535; see also

O’Neil v. Burton Grp., 559 F. App’x 719, 722 (10th Cir. 2014) (unpublished) (“[S]imply because

lesser sanctions were available does not mean that the court was obligated to apply them.”).

        In yet another case, the Tenth Circuit stated that though “dismissal should be imposed

only after careful exercise of judicial discretion," it

                is an appropriate disposition against a party who disregards court
                orders and fails to proceed as required by court rules. . . . Dismissal


                                                                                                    8
               of the [case] is a strong sanction to be sure, but it is no trifling
               matter for [a party] to abuse our office by disappearing and failing
               to meet our deadlines. The federal courts are not a playground for
               the petulant or absent-minded; our rules and orders exist, in part, to
               ensure that the administration of justice occurs in a manner that
               most efficiently utilizes limited judicial resources.

United States ex rel. Jimenez v. Health Net, Inc., 400 F.3d 853, 855, 856 (10th Cir. 2005).

       Again, dismissal is a drastic sanction, but the Tenth Circuit has “repeatedly upheld

dismissals in situations where the parties themselves neglected their cases or refused to obey

court orders.” Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992). Dismissal is warranted

when there is a persistent failure to prosecute the complaint. See Meade v. Grubbs, 841 F.2d

1512, 1518 n.6, 1521-22 (10th Cir. 1988).

       Applying these principles, the Court concludes that no sanction less than dismissal would

work here. Plaintiff has neglected this case so thoroughly that the Court doubts monetary or

evidentiary sanctions would be effective. “It is apparent that Plaintiff is no longer interested in

and/or capable of prosecuting h[er] claims. Under these circumstances, no lesser sanction is

warranted and dismissal is the appropriate result.” Kalkhorst, 2018 U.S. Dist. LEXIS 215598, at

*12-13.




                                                                                                      9
                                        CONCLUSION

      Having comprehensively analyzed the Ehrenhaus factors against the timeline and

Plaintiff’s lack of responsiveness here, the Court concludes that dismissal is appropriate.

      IT IS THEREFORE ORDERED that the complaint is DISMISSED with prejudice. This

action is CLOSED.

              DATED this 30th day of April, 2019.

                                             BY THE COURT:



                                             JUDGE DEE BENSON
                                             United States District Court




                                                                                              10
